
	
		II
		111th CONGRESS
		2d Session
		S. 3462
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 8, 2010
			Mrs. Shaheen (for
			 herself, Mrs. Murray,
			 Mr. Menendez, Mrs. Gillibrand, Mr.
			 Kerry, Ms. Klobuchar,
			 Ms. Landrieu, Mr. Begich, Mr.
			 Casey, Mr. Dorgan,
			 Mr. Bennet, Mr.
			 Schumer, Mr. Franken,
			 Mrs. Feinstein, Mr. Kaufman, and Mr.
			 Whitehouse) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To provide subpoena power to the National
		  Commission on the British Petroleum Oil Spill in the Gulf of Mexico, and for
		  other purposes.
	
	
		1.Powers of National Commission on the
			 British Petroleum Oil Spill in the Gulf of Mexico
			(a)HearingsThe National Commission on the British
			 Petroleum Oil Spill in the Gulf of Mexico (referred to in this section as the
			 Commission) or, at the direction of the Commission, any
			 subcommittee or member of the Commission, may, for the purpose of carrying out
			 the duties of the Commission, as the Commission or the subcommittee or member
			 considers advisable in consultation with the Attorney General—
				(1)hold such hearings, meet and act at such
			 times and places, take such testimony, receive such evidence, and administer
			 such oaths; and
				(2)require, by subpoena or otherwise, the
			 attendance and testimony of such witnesses and the production of such books,
			 records, correspondence, memoranda, papers, documents, tapes, and
			 materials.
				(b)Issuance and enforcement of
			 subpoenas
				(1)IssuanceA subpoena issued under subsection (a)
			 shall—
					(A)bear the signature of a Chairperson of the
			 Commission; and
					(B)be served by any person or class of persons
			 designated by a Chairperson for that purpose.
					(2)EnforcementIn the case of contumacy or failure to obey
			 a subpoena issued under subsection (a)(2), the United States district court for
			 the district in which the subpoenaed person resides, is served, or may be found
			 may issue an order requiring the person to appear at any designated place to
			 testify or to produce documentary or other evidence.
				(3)NoncomplianceAny failure to obey the order of the court
			 may be punished by the court as a contempt of court.
				(c)Witness allowances and fees
				(1)In generalSection 1821 of title 28, United States
			 Code, shall apply to a witness requested or subpoenaed to appear at a hearing
			 of the Commission.
				(2)ExpensesThe per diem and mileage allowances for a
			 witness shall be paid from funds available to pay the expenses of the
			 Commission.
				
